



EXECUTION COPY
Exhibit 10-a


AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
AND
AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
This AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT AND
AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
(this “Amendment”) dated as of June 26, 2020 is among Meritor, Inc., an Indiana
corporation (the “Company”), ArvinMeritor Finance Ireland Unlimited Company, a
company organized under the laws of Ireland (the “Subsidiary Borrower” and,
collectively with the Company, the “Borrowers”), the financial institutions
listed on the signature pages hereto and JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for itself and the other Lenders (in such
capacity, the “Administrative Agent”). Defined terms used herein and not
otherwise defined herein shall have the meanings given to them in the “Credit
Agreement” referred to below.
WHEREAS, (a) the signatories hereto are parties to that certain Fourth Amended
and Restated Credit Agreement, dated as of June 7, 2019 (as the same has been
and may be further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrowers, the financial
institutions from time to time parties thereto as lenders (the “Lenders”) and
the Administrative Agent and (b) the Company and the Administrative Agent are
parties to that certain Third Amended and Restated Pledge and Security
Agreement, dated as of March 31, 2017 (as the same has been and may be further
amended, restated, reaffirmed, supplemented or otherwise modified from time to
time, the “Security Agreement”), among the Company and the Subsidiaries of the
Company party thereto as grantors (the “Subsidiary Grantors”) and the
Administrative Agent;
WHEREAS, the Company and the Subsidiary Grantors wish to amend the Credit
Agreement and the Security Agreement in certain respects, and the Lenders party
hereto and the Administrative Agent are willing to amend the Credit Agreement
and the Security Agreement on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Lenders party hereto and the Administrative
Agent agree as follows:
1.Amendment to Credit Agreement. Upon and subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Credit Agreement shall be
and hereby is amended as follows:
(a)Section 1.1 of the Credit Agreement is hereby amended to insert the following
new definitions in the appropriate alphabetical locations:
“Excluded Government Funded Property” means equipment (or real property) of any
Government Funded Entity, which equipment and real property has been (a)
acquired (or in the case of real property, acquired or improved) by such
Government Funded Entity in its capacity as a contractor or subcontractor under
programs administered by the Office of Energy Efficiency



--------------------------------------------------------------------------------



and Renewable Energy, or a state or federal Governmental Authority having
similar functions, with proceeds of an award from such Governmental Authority in
connection with the completion of specified contracted work in accordance with
the terms of a government program and (b) is subject to a statutory Lien and/or
a negative pledge in favor of such Governmental Authority; provided, that the
aggregate book value of all such equipment acquired and real property acquired
or improved during any fiscal year of the Company shall not exceed $3,000,000.
“Government Funded Entity” means Transportation Power, LLC, a California limited
liability company and a Subsidiary of the Company, and/or any other Domestic
Subsidiary.
(b)Section 7.3(F)(xvi) of the Credit Agreement is hereby amended to insert “(a)”
immediately prior to the first word of such clause (xvi), and to add the
following text immediately prior to the semicolon at the end of such clause
(xvi):
and (b) statutory Liens in favor of the Office of Energy Efficiency and
Renewable Energy, or a state or federal Governmental Authority having similar
functions, on Excluded Government Funded Property; provided, that any such Lien
extends only to the Excluded Government Funded Property acquired or improved
with proceeds of an award from such Governmental Authority;
(c)The last paragraph of Section 7.3(F) is hereby amended to insert “(1)”
immediately prior to the first word in clause (a) thereof, and to add the
following text immediately prior to the comma at the end of such clause (a):
and (2) any agreement in connection with any Government Funded Entity’s
acquisition or improvement of Excluded Government Funded Property, or any
statute applicable thereto, may prohibit the creation of a Lien in favor of the
Agents, the Issuing Banks and the Lenders, as collateral for the Secured
Obligations, on such Excluded Government Funded Property,
2.Amendment to Security Agreement. Upon and subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Security Agreement shall
be and hereby is amended as follows:
(a)Section 2.2.2 of the Security Agreement is hereby amended by deleting the
word “and” before clause (iv) and by inserting the following as a new clause (v)
before the period at the end thereof:
        ; and
        (v) Excluded Government Funded Property; provided that any Excluded
Government Funded Property shall cease to be excluded as Collateral at such time
as a Grantor acquires full title to such Excluded Government Funded Property,
free of any Lien in favor of the Office of Energy Efficiency and Renewable
Energy, or a state or federal Governmental Authority having similar functions,
as applicable, in accordance with applicable law.
3.Conditions Precedent to Amendment. This Amendment shall become effective as of
the date first above written if, and only if on such date:
(a)The Administrative Agent has received duly executed copies of this Amendment
from the Borrowers, the Required Lenders and the Administrative Agent.
        2

--------------------------------------------------------------------------------



(b)The Administrative Agent has received duly executed copies of the Consent and
Reaffirmation attached hereto from each Subsidiary Grantor and each other
Subsidiary Guarantor.
(c)The Company shall have paid all fees and expenses (including, to the extent
invoiced, reimbursement of fees and expenses of the Administrative Agent’s
counsels) in connection with this Amendment and the other Loan Documents.
4.Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:
(a)Such Borrower has the corporate or other power and authority and legal right
to execute and deliver this Amendment and to perform its obligations hereunder
and under the Loan Documents (as amended hereby). The execution and delivery by
such Borrower of this Amendment, and the performance of its obligations under
this Amendment and the Loan Documents (as amended hereby), have been duly
authorized by proper corporate acts (or analogous acts in the case of the
Subsidiary Borrower).
(b)This Amendment and the Loan Documents (as amended hereby) to which such
Borrower is a party constitute the legal, valid and binding obligations of such
Borrower enforceable against such Borrower in accordance with their terms,
except as such enforceability may be limited by bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally.
(c)Neither the execution and delivery by such Borrower of this Amendment, nor
the consummation of the transactions contemplated herein and in the Loan
Documents (as amended hereby), nor compliance with the provisions hereof or
thereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Company or any of its Subsidiaries or
the Company’s or any Subsidiary’s articles of incorporation or by-laws or
comparable constitutive documents or the provisions of any indenture, instrument
or agreement to which the Company or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in the creation or imposition of any
Lien (other than any Lien permitted by Section 7.3(F) of the Credit Agreement)
in, of or on the Property of the Company or a Subsidiary pursuant to the terms
of any such indenture, instrument or agreement, except any such violation,
conflict or default as would not reasonably be expected to have a Material
Adverse Effect. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
Governmental Authority, or any other third party, is required to authorize, or
is required in connection with the execution or delivery of this Amendment or
the performance of, or the legality, validity, binding effect or enforceability
of, this Amendment or the Loan Documents (as amended hereby).
(d)As of the date hereof and after giving effect to the terms of this Amendment,
(i) each representation and warranty by such Borrower set forth in the Credit
Agreement and in the other Loan Documents to which such Borrower is a party is
true and correct in all material respects, except to the extent that such
representation or warranty expressly relates to an earlier date (in which case
such representation and warranty shall be true and correct as of such earlier
date) and (ii) no Default or Unmatured Default exists under the terms of the
Credit Agreement.
5.Reference to and Effect on the Credit Agreement and the Security Agreement.
(a)Upon the effectiveness of Sections 1 and 2 hereof, (i) each reference in the
Credit Agreement to “this Credit Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall
        3

--------------------------------------------------------------------------------



mean and be a reference to the Credit Agreement, as amended hereby and (ii) each
reference in the Pledge and Security Agreement to “this Security Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to the Security Agreement, as amended hereby. This Amendment is a Loan
Document pursuant to the Credit Agreement and shall (unless expressly indicated
herein or therein) be construed, administered, and applied, in accordance with
all of the terms and provisions of the Credit Agreement.
(b)Except as specifically amended above, the Credit Agreement, the Security
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect, and
are hereby ratified and confirmed. Without limiting the foregoing, each Borrower
hereby (i) agrees that this Amendment and the transactions contemplated hereby
shall not limit or diminish the obligations of such Borrower arising under or
pursuant to the Credit Agreement and the other Loan Documents to which it is a
party, (ii) reaffirms its obligations under the Credit Agreement and each and
every other Loan Document to which it is a party (including, without limitation,
each applicable Collateral Document), and (iii) reaffirms all Liens on the
Collateral which have been granted by it in favor of the Administrative Agent
(for itself and the other Holders of Secured Obligations) pursuant to any of the
Loan Documents and all filings with a Governmental Authority in connection
therewith.
(c)Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment (or any provision hereof) shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or the Lenders,
nor constitute a waiver of any provision of the Credit Agreement, the Security
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith. This Amendment is not intended to and shall
not constitute a novation of the Loan Documents or any of the Secured
Obligations.
6.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
7.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
8.Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this Amendment that is an
Electronic Signature transmitted by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Amendment shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be.
9.Successors and Assigns. This Amendment and the rights evidenced hereby shall
inure to the benefit of and be binding upon the permitted successors and assigns
of the parties hereto, and shall be enforceable by any such successors and
assigns.
        4

--------------------------------------------------------------------------------





Remainder of page intentionally left blank.


        5


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.
MERITOR, INC., as a Borrower
By:/s/ Mike LeiName: Mike LeiTitle: Vice President and Treasurer
ARVINMERITOR FINANCE IRELAND UNLIMITED COMPANY,
as a Borrower
By:/s/ Michael CaseyName: Michael CaseyTitle: Director

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a LenderBy:Robert P. KellasName: Robert P.
KellasTitle: Executive

BNP Paribas, as a Lender
By:/s/ Tony BarattaName: Tony BarattaTitle: Managing Director

By:/s/ Todd GrossnickleName: Todd GrossnickleTitle: Director



Amendment No. 2 to Fourth Amended and Restated Credit Agreement and
Amendment No. 2 to Third Amended and Restated Pledge and Security Agreement


--------------------------------------------------------------------------------





NatWest Markets Plc, as a Lender
By:/s/ Toby ChapmanName: Toby ChapmanTitle: Head of Loan Structuring & Portfolio







Amendment No. 2 to Fourth Amended and Restated Credit Agreement and
Amendment No. 2 to Third Amended and Restated Pledge and Security Agreement


--------------------------------------------------------------------------------



PNC Bank, N.A., as a Lender
By:/s/ Scott NeiderheideName: Scott NeiderheideTitle: Senior Vice President









Amendment No. 2 to Fourth Amended and Restated Credit Agreement and
Amendment No. 2 to Third Amended and Restated Pledge and Security Agreement


--------------------------------------------------------------------------------



The Huntington National Bank, as a Lender
By:/s/ Steven J. McCormackName: Steven J. McCormackTitle: Senior Vice President





















Amendment No. 2 to Fourth Amended and Restated Credit Agreement and
Amendment No. 2 to Third Amended and Restated Pledge and Security Agreement


--------------------------------------------------------------------------------



Comerica Bank, as a Lender
By:/s/ Flaviu PopName: Flaviu PopTitle: Vice President















Amendment No. 2 to Fourth Amended and Restated Credit Agreement and
Amendment No. 2 to Third Amended and Restated Pledge and Security Agreement


--------------------------------------------------------------------------------



Citizens Bank, N.A., as a Lender
By:/s/ Stephen A. MaenhoutName: Stephen A. MaenhoutTitle: Senior Vice President







Amendment No. 2 to Fourth Amended and Restated Credit Agreement and
Amendment No. 2 to Third Amended and Restated Pledge and Security Agreement


--------------------------------------------------------------------------------



Bank of America, N.A., as a Lender
By:/s/ Brian LukehartName: Brian LukehartTitle: Managing Director















Amendment No. 2 to Fourth Amended and Restated Credit Agreement and
Amendment No. 2 to Third Amended and Restated Pledge and Security Agreement


--------------------------------------------------------------------------------



HSBC Bank N.A., as a Lender
By:/s/ Shaun KleinmanName: Shaun KleinmanTitle: Senior Vice President













Amendment No. 2 to Fourth Amended and Restated Credit Agreement and
Amendment No. 2 to Third Amended and Restated Pledge and Security Agreement


--------------------------------------------------------------------------------



Royal Bank of Canada, as a Lender
By:/s/ Nikhil MadhokName: Nikhil MadhokTitle: Authorized Signatory

















Amendment No. 2 to Fourth Amended and Restated Credit Agreement and
Amendment No. 2 to Third Amended and Restated Pledge and Security Agreement


--------------------------------------------------------------------------------



U.S. Bank National Association, as a Lender
By:/s/ Jeffrey S. JohnsonName: Jeffrey S. JohnsonTitle: Senior Vice President











Amendment No. 2 to Fourth Amended and Restated Credit Agreement and
Amendment No. 2 to Third Amended and Restated Pledge and Security Agreement


--------------------------------------------------------------------------------



Fifth Third Bank, National Association, as a Lender
By:/s/ Mike GiffordName: Mike GiffordTitle: Director



























Amendment No. 2 to Fourth Amended and Restated Credit Agreement and
Amendment No. 2 to Third Amended and Restated Pledge and Security Agreement


--------------------------------------------------------------------------------



Consent and Reaffirmation


dated as of June 26, 2020
Each of the undersigned hereby acknowledges receipt of a copy of Amendment No. 2
to Fourth Amended and Restated Credit Agreement and Amendment No. 2 to Third
Amended and Restated Pledge and Security Agreement, dated as of June 26, 2020
(the “Amendment”), among Meritor, Inc., an Indiana corporation (the “Company”),
ArvinMeritor Finance Ireland Unlimited Company (the “Subsidiary Borrower”), the
“Lenders” (as defined below) party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), which
Amendment amends (i) that certain Third Amended and Restated Pledge and Security
Agreement, dated as of March 31, 2017 (as the same has been and may be further
amended, restated, reaffirmed, supplemented or otherwise modified from time to
time, the “Security Agreement”), among the Company, the other Subsidiaries of
the Company party thereto as grantors (the “Subsidiary Grantors”) and the
Administrative Agent and (ii) that certain Fourth Amended and Restated Credit
Agreement, dated as of June 19, 2020 (as the same has been and may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Foreign Borrower, financial
institutions from time to time parties thereto as lenders (the “Lenders”) and
the Administrative Agent. Capitalized terms used herein without definition shall
have the meanings assigned to such terms in the Credit Agreement.


Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, each of the undersigned Subsidiary Guarantors (including as
successors by merger or otherwise) hereby (i) agrees that the Amendment and the
transactions contemplated thereby shall not limit or diminish the obligations of
such Person arising under or pursuant to the Subsidiary Guaranty and the other
Loan Documents to which it is a party, (ii) reaffirms its obligations under the
Subsidiary Guaranty and each and every other Loan Document to which it is a
party (including, without limitation, each applicable Collateral Document), and
(iii) reaffirms all Liens on the Collateral which have been granted by it in
favor of the Administrative Agent (for itself and the other Holders of Secured
Obligations) pursuant to any of the Loan Documents and all filings with a
Governmental Authority in connection therewith.
Additionally, each undersigned Subsidiary Guarantor (including as a successor by
merger or otherwise) that is a Subsidiary Grantor consents and agrees to the
amendment to the Security Agreement set forth in Section 2 of the Amendment.
Each Subsidiary Guarantor hereby makes each of the representations and
warranties of the Borrowers set forth in Section 4 of the Amendment, mutatis
mutandis, as though such representations and warranties were applicable to such
Subsidiary Guarantor, this Reaffirmation and Consent and the Loan Documents to
which such Subsidiary Guarantor is a party (after giving effect to the Amendment
and this Reaffirmation and Consent).
All references to the Credit Agreement or the Security Agreement contained in
the above referenced documents shall be a reference to the Credit Agreement or
the Security Agreement, as the case may be, as so modified by the Amendment and
as the same may from time to time hereafter be amended, restated or otherwise
modified.












--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed and
delivered as of the date first above written.

Meritor management corp.meritor International Holdings, LLCArvin Technologies,
Inc.
ArvinMeritor Filters Operating Co., LLC
MEritor holdings, LLC
ArvinMeritor OE, LLCArvinMeritor Technology, LLCMeritor Aftermarket USA, LLC
Meritor Heavy Vehicle Braking Systems (U.S.A.), LLC
Meritor Heavy Vehicle Systems (Singapore) Pte., Ltd.Meritor Heavy Vehicle
Systems (Venezuela), Inc.Meritor Heavy Vehicle Systems, LLC
MERITOR, INC. a Nevada Corporation
Meritor Technology, LLC
MERITOR SPECIALTY PRODUCTS LLC
MERITOR ELECTRIC VEHICLES, LLC
TRANSPORTATION POWER, LLC

In each case:




By: /s/ Mike Lei    
Name: Mike Lei
Title: Vice President and Treasurer
Consent and Reaffirmation to Amendment No. 2 to Fourth Amended and Restated
Credit Agreement and
Amendment No. 2 to Third Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------




MERITOR INDUSTRIAL HOLDINGS, LLCCAX INTERMEDIATE, LLCCAX HOLDINGS, LLCMERITOR
INDUSTRIAL ACQUISITION HOLDINGS, LLCMERITOR INDUSTRIAL INTERNATIONAL HOLDINGS,
LLCMERITOR INDUSTRIAL HOLDINGS FRANCE, LLCMERITOR INDUSTRIAL FRANCE, LLCMERITOR
INDUSTRIAL PRODUCTS, LLCMERITOR INDUSTRIAL AFTERMARKET, LLCAXLETECH
INTERNATIONAL IP HOLDINGS, LLCMERITOR INDUSTRIAL HOLDINGS BRAZIL, LLCMERITOR
INDUSTRIAL OVERSEAS SERVICES, LLC


In each case:




By: /s/ Mike Lei    
Name: Mike Lei
Title: Vice President and Treasurer





Consent and Reaffirmation to Amendment No. 2 to Fourth Amended and Restated
Credit Agreement and
Amendment No. 2 to Third Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------



Arvin Holdings Netherlands B.V.




By: /s/ Mike Lei    
Name: Mike Lei
Title: Director


MERITOR NETHERLANdS, B.V.




By: /s/ Mike Lei    
Name: Mike Lei
Title: Director


ArvinMeritor Limited




By: /s/ Paul Bialy    
Name: Paul Bialy
Title: Director


ArvinMeritor Sweden AB




By: /s/ Jose Ramos    
Name: Jose Ramose
Title: Director


Meritor Luxembourg S.A.R.L.




By: /s/ Paul Bialy    
Name: Paul Bialy
Title: Director
IN WITNESS whereof the undersigned has executed this Guaranty as a deed the day
and year first above written.
Consent and Reaffirmation to Amendment No. 2 to Fourth Amended and Restated
Credit Agreement and
Amendment No. 2 to Third Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------



EXECUTED AS A DEED by
MERITOR CAYMAN ISLANDS, LTD.
)/s/ Mike Lei)Duly Authorised Signatory))Name:Mike Lei))Title:Director/Vice
President)

in the presence of:/s/ Carl D. Anderson IISignature of WitnessName:Carl D.
Anderson IIAddress:2135 W. Maple Rd.Troy, MI 48084Occupation:CFO(Note: These
details are to be completed in the witness's own hand writing.)




Consent and Reaffirmation to Amendment No. 2 to Fourth Amended and Restated
Credit Agreement and
Amendment No. 2 to Third Amended and Restated Pledge and Security Agreement

